internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-111821-99 date date re distributing controlled parent subsidiary subsidiary subsidiary partnership partnership llc llc plr-111821-99 company w company z date a date b date c date d business a business b business c business d business m e f g h state x state y dear this letter is in reply to a letter from your authorized representatives dated date requesting rulings on a proposed transaction additional information was submitted in letters dated august and date the information submitted for consideration is summarized below parent a publicly traded state y corporation is an accrual basis calendar_year plr-111821-99 taxpayer on date a parent was formed as a wholly owned subsidiary of distributing in order to complete a corporate restructuring on date b a subsidiary of parent which was created for the transaction merged into distributing parent issued shares of its class a and class b common_stock to distributing’s class a and class b common stockholders and parent canceled the parent shares held by distributing also on date b certain subsidiaries of company w an unrelated state y corporation transferred business a assets to parent in exchange for class a common_stock and the assumption of debt distributing a state y corporation is an accrual basis calendar_year taxpayer distributing conducts business a business b business c and business d directly and through subsidiaries as a result of the transaction described above distributing has one class of voting common_stock outstanding all of which is owned by parent and two classes of voting preferred_stock distributing has represented that to the best of its knowledge there are no shareholders who own percent or more of any class of distributing preferred_stock on date c parent transferred the stock of several subsidiaries to distributing in exchange for additional shares of distributing common_stock parent and distributing represent that this transfer met the requirements of sec_351 of the internal_revenue_code controlled a state y corporation is an accrual basis calendar_year taxpayer controlled currently has three classes of common_stock outstanding controlled is the common parent of an affiliated_group_of_corporations that file a consolidated federal income return as a result of steps i through iv of the proposed transaction described below controlled will be directly engaged in business m controlled is the successor to subsidiary prior to date d all of the stock of subsidiary was owned by distributing subsidiary was engaged in various joint enterprises with company z an unrelated state y corporation on date d subsidiary merged into the newly formed controlled the date d transaction distributing received all of the shares of class a and class b controlled voting common_stock company z received all of the shares of class c controlled voting common_stock controlled has an f-member board_of directors one member of which is elected by the class c shareholder the holders of controlled’s class a and class b shares together elect the remaining members of the board_of directors as a result of the date d transaction distributing owns g percent of the vote and h percent of the value of the outstanding_stock of controlled accordingly distributing owns an amount of stock of controlled constituting control within the meaning of sec_368 the taxpayer has provided sufficient information and representations to demonstrate that this control is permanent in nature and not transitory or illusory see revrul_69_407 1969_2_cb_50 subsidiary is a state y corporation subsidiary has only common_stock plr-111821-99 outstanding all of which is held by controlled subsidiary is a holding_company subsidiary is a state x corporation all of subsidiary 3’s stock is held by controlled subsidiary is a holding_company partnership is a state x limited_partnership partnership does not conduct a trade_or_business partnership is owned in the following approximate percentages i percent by parent ii percent by subsidiary and iii percent by controlled_partnership is a state x general_partnership directly engaged in business m subsidiary and partnership each hold a percent interest in partnership financial information has been received which indicates that distributing and controlled have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing plans to borrow approximately dollar_figuree within one year of the completion of the proposed transaction described below distributing has provided information showing that it can significantly reduce its borrowing costs if distributing does not own controlled stock accordingly distributing proposes the following transaction i subsidiary will liquidate distributing it sec_50 percent interest in partnership to controlled ii controlled will form a wholly owned state y limited_liability_company llc controlled will contribute it sec_50 percent interest in partnership to llc iii partnership will distribute it sec_50 percent interest in partnership to controlled in a partnership_distribution iv controlled will form a wholly owned state y limited_liability_company llc controlled will contribute it sec_50 percent interest in partnership to llc v distributing will distribute to parent all of the class a and class b shares of controlled distributing will provide consulting and administrative service to controlled after the transaction controlled will pay fair market for such services either party may cancel these services upon notice in addition certain persons might serve as directors of both distributing and controlled the following representations have been made in connection with the proposed transaction a distributing controlled and parent will each pay their own expenses if any incurred in connection with the proposed plr-111821-99 transaction b c d e f g no part of the consideration to be distributed by distributing in the proposed transaction will be received by parent in any capacity other than that of a shareholder of distributing no consideration will be distributed to security holders in the transaction the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no significant operational changes in its business since the date of the last financial statements submitted other than the above- described contribution by parent to distributing of the stock of corporations holding business a assets which increased the size of distributing’s business a the five years of financial information submitted on behalf of controlled is representative of such corporation's present operations and with regard to such corporation there have been no significant operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except as described above in step v of the proposed transaction the distribution of the stock of controlled will be carried out for the following corporate business purposes i to facilitate one or more preferred_stock offerings and or borrowing by distributing on better terms than would otherwise be available ii to reduce the cost of debt and or equity and iii to create separate pure play corporations for business a and business m which may facilitate strategic investments in the future the distribution of the stock of controlled is motivated in whole or in substantial part by these corporate business purposes h there is no plan or intention by the shareholders or security holders of distributing to sell exchange or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction plr-111821-99 i j k l m n o there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge or combine either corporation with any other corporation or to sell or dispose_of any of the assets of either distributing or controlled except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations distributing does not have an excess_loss_account with respect to its controlled stock because controlled is not a member of the affiliated_group of which distributing is a member payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 including investments in distributing or controlled pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled_corporation or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p within the five-year period preceding the proposed transaction no person including all persons related to such person within the meaning of sec_267 and sec_707 or any group of persons plr-111821-99 acting in concert purchased as defined in sec_355 directly or indirectly more than percent of outstanding_stock of distributing based solely on the information submitted and the representations set forth above it is held as follows for federal_income_tax purposes with respect to steps i through iv no gain_or_loss will be recognized to controlled or partnership as a result of the distribution described in step iii llc and llc will be disregarded as separate entities apart from controlled controlled will be the sole owner of the partnership interests in partnership for federal_income_tax purposes partnership will cease to be a partnership and will liquidate distributing all of its assets to controlled no gain_or_loss will be recognized to controlled or partnership as a result of the termination of partnership based solely on the information submitted and the representations set forth above and upon the significant cost savings projected to result from the completion of step v it is held as follows no gain_or_loss shall be recognized to distributing upon its distribution of all of the outstanding shares of stock of controlled to parent sec_355 no gain_or_loss shall be recognized by and no amount shall be includible in the income of parent upon its receipt of all of the outstanding shares of stock of controlled sec_355 the basis of the stock of controlled and distributing in the hands of parent after the distribution shall be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by parent shall include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held by parent as a capital_asset on the date of the plr-111821-99 exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations no opinion is expressed about the tax treatment of the transaction under other provisions of the internal_revenue_code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 date however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling is consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate b y christopher schoen assistant to the chief branch
